DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application claims priority of provisional application 15424692 filed 02/03/2017.

Terminal Disclaimer
3.	The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10644746 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Amendments
4.	Regarding the prior art rejection, the Applicant’s incorporation of subject matter previously indicated as allowable has been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. See section 6 below for further details. 

REASONS FOR ALLOWANCE
5.	Claims 1 – 7, 9 – 17, and 19 - 20 are allowed.
Reasons For Allowance Over Prior Art
6.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of determining an amount of time to camp on a channel in a multi-channel system. Specifically, the independent claims require receiving a packet, determining a packet success rate based on whether the packet has been previously received, dwelling on the particular channel for a time based on the packet success rate, and selecting a next channel based on the packet success rate. This last feature is not known in the prior art, given that the packet success rate is defined as based on having received an identical packet. The Examiner does not believe one of ordinary skill in the art would have found it obvious to modify the closest prior art, Lee (US 20170127445 A1), to operate in this manner. The Examiner believes that the cited prior art is the best available, and believes that one of ordinary skill in the art would not have found it obvious to combine with another reference(s) such that the independent claims would be taught. Therefore claims 1 – 7, 9 – 17, and 19 - 20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464